EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Mercantile Bank Corporation Grand Rapids, MI We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Registration No. 333-198067) and Form S-8 (Registration Nos. 333-91434, 333-117763, 333-138328, 333-152254, 333-170026, 333-197072 and 333-211861) of Mercantile Bank Corporation of our reports dated March 6, 2017 relating to the consolidated financial statements and the effectiveness of Mercantile Bank Corporation’s internal control over financial reporting, which appear in this Annual Report on Form 10-K. /s/ BDO USA, LLP BDO USA, LLP Grand Rapids, Michigan March 6, 2017
